Beck, P. J.,
dissenting. Being of the opinion that nothing in the evidence submitted by the defendant took the case without the ruling made by the Court of Appeals that the two contracts in question were separate and distinct contracts, and that the evidence rejected was not competent nor sufficient by itself or in connection with that admitted to show that a different construction of these papers was required, I am compelled to dissent from the ruling of the majority as made in the second and third headnotes. I am authorized to say that B.ussell, C. J., concurs in this dissent.